[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON REQUEST TO REVISE #101
The issue before the Court is should the defendant's request to revise be granted on the ground that counts one, two, five, six, seven and nine fail to state claims upon which relief can be granted, and/or "fail to set forth an actionable cause of action."
The defendant's request to revise is worded as a motion to strike, e.g., the defendant requests that the plaintiff "strike" the various counts on grounds that are used for a motion to strike. (See defendant's request to revise, para. 1-7).
In order for the Court to rule on a motion to strike, a party must submit a memorandum of law, pursuant to Practice Book 155, citing the legal authority which supports the motion. This defendant appears to be moving to strike without the requisite memorandum.
Accordingly, the request to revise is denied. Further the proper vehicle for the issues the defendant attempts to raise is the motion to strike accompanied by the requisite memorandum.
WILLIAM J. McGRATH, JUDGE CT Page 3735